WIGGINTON, Judge.
Appellant appeals a judgment and sentences finding him guilty pursuant to his nolo contendere plea of six counts of armed burglary of a dwelling and one count of aggravated assault with a firearm. We affirm his convictions and sentences except that we remand for correction of the written sentence imposed for aggravated assault with a firearm.
At the sentencing hearing, the trial judge orally sentenced appellant on the aggravated assault with a firearm count to five years in prison including a three-year mandatory minimum, the maximum allowable sentence. However, the written sentence on that count reflects imposition of a 17-year term followed by five years probation, a sentence which exceeds the maximum allowable by law. Therefore, we remand for correction of the written sentence on the aggravated assault with the firearm count to conform to the oral pronouncement. See Harden v. State, 557 So.2d 926 (Fla. 5th DCA 1990) and Brammer v. State, 554 So.2d 671 (Fla. 2d DCA 1990).
AFFIRMED but REMANDED for correction of sentence consistent with this opinion.
BARFIELD and WOLF, JJ., concur.